Exhibit 10.4

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) is made and entered into as of
October 21, 2011 by and among Arrowhead Research Corporation, a Delaware
corporation (the “Company”), and the undersigned hereto (each a “Purchaser” and
together the “Purchasers”). Certain terms used and not otherwise defined in the
text of this Agreement are defined in Section 9 hereof.

RECITALS

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), Rule 506 of Regulation D (“Regulation D”) and/or Regulation S, each as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act;

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company shares of common stock, $0.001 par value per
share (the “Common Stock”), in accordance with the terms and provisions of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

1. Subscription; Payment. The Purchaser, intending to be legally bound under
this Agreement, hereby irrevocably agrees to purchase from the Company, the
number of shares of Common Stock set forth on the signature page attached hereto
(the “Shares”) at a per share price equal to $0.37 (the “Share Price”) for an
aggregate purchase price equal to $2,497,500 (the “Capital Commitment”). This
Subscription is submitted to the Purchaser in accordance with and subject to the
terms and conditions described in this Subscription Agreement.

Purchaser shall either: (i) enclose herewith a certified or official bank check
payable to the Company or (ii) transmit by wire transfer the amount of the
Capital Commitment. The Company shall deposit all proceeds received for the
Subscription in an account at Citizens Business Bank, pending acceptance of the
Subscription.

2. Acceptance of Subscription; Closing; Effectiveness. The Purchaser understands
and agrees that the Company in its sole discretion reserves the right to accept
or reject this or any other subscription in whole or in part, notwithstanding
prior receipt by Purchaser of notice of acceptance. If this Subscription is
rejected by the Company in whole or in part, the Company shall promptly return
all funds received from the Purchaser without interest or deduction and this
Subscription Agreement shall thereafter be of no further force or effect. If the
Subscription is accepted in whole or in part, the Company shall notify the
Purchaser of that fact, in which case this Subscription will only become
effective upon the execution of such Stock and Asset Purchase Agreement by and
between the Company, Hoffman-La Roche Inc. and F. Hoffmann-La Roche Ltd. (the
“Roche Transaction”) and the purchase and sale of the Shares shall occur in
three equal tranches (each, a “Closing”), with one-third of the Shares to be
sold: (i) on a date within ten (10) business days after the date of execution of
the Roche Transaction, (ii) on the date that is four (4) months after the
execution date of the Roche Transaction and (iii) on the



--------------------------------------------------------------------------------

date that is seven (7) months after the execution date of the Roche Transaction
(each such date, a “Closing Date”). Each Closing shall occur after the close of
market at the offices of the Company.

Promptly after the Closing, the Company shall deliver to the Investor the Shares
to be issued in such Closing electronically through the Depository Trust &
Clearing Corporation, a/c 010 of Brown Brothers Harriman, and pursuant to
further instructions received by the Company at least two (2) Business Days
prior to the applicable Closing.

3. Representations and Warranties of the Purchasers. Each Purchaser, severally
but not jointly, represents and warrants to the Company that the statements
contained in this Section 3 are true and complete as of the date of this
Agreement and will be true and complete as of the date of each Closing:

3.1. Organization. The Purchaser represents that the Purchaser is either an
individual or an entity duly formed, validly existing and in good standing under
the laws of the jurisdiction of its organization, has not been organized,
reorganized or recapitalized specifically for the purpose of investing in the
Company and has all corporate, partnership, limited liability or similar power
and authority, as applicable, to enter into this Agreement and the instruments
referred to herein to which it is a party and to consummate the transactions
contemplated hereby and thereby.

3.2. Validity. The execution, delivery and performance of this Agreement and the
instruments referred to herein, in each case to which the Purchaser is a party,
and the consummation by the Purchaser of the transactions contemplated hereby
and thereby, have been duly authorized by all necessary corporate, partnership,
limited liability or similar actions, as applicable, on the part of such
Purchaser. This Agreement has been duly executed and delivered by the Purchaser,
and the instruments referred to herein to which it is a party will be duly
executed and delivered by the Purchaser, and each such agreement and instrument
constitutes or will constitute a valid and binding obligation of the Purchaser,
enforceable against it in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

3.3. Investment Representations and Warranties. The Purchaser understands and
agrees that the offering and sale of the Shares has not been registered under
the Securities Act or any applicable state securities laws and is being made in
reliance upon federal and state exemptions for transactions not involving a
public offering which depend upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.

3.4. Acquisition for Own Account. The Purchaser is acquiring the Shares for its
own account for investment and not with a view toward distribution in a manner
which would violate the Securities Act or any applicable state securities laws.

3.5. Ability to Protect Its Own Interests and Bear Economic Risks. The



--------------------------------------------------------------------------------

Purchaser, by reason of the business and financial experience of its management,
has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and is capable of evaluating the
merits and risks of the investment in the Shares. The Purchaser is able to bear
the economic risk of an investment in the Shares and is able to sustain a loss
of all of its investment in the Shares without economic hardship, if such a loss
should occur.

3.6. Accredited Investor. The Purchaser is an “accredited investor” as that term
is defined in Regulation D promulgated under the Securities Act.

3.7. Access to Information. The Purchaser has had adequate opportunity to ask
questions of, and receive answers from, the Company’s officers, employees,
agents, accountants, and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities, and all other matters
relevant to its investment in the Shares. Purchaser understands that an
investment in the Shares bears significant risk and represents that it has
reviewed the SEC Reports, which serve to qualify the Company representations set
forth in this Agreement.

3.8. Restricted Securities. The Purchaser understands that the Shares will be
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a private placement
under Section 4(2) of the Securities Act and that under such laws and applicable
regulations the Shares may be resold without registration under the Securities
Act only in certain limited circumstances. The Purchaser acknowledges that the
Shares must be held indefinitely unless subsequently registered under the
Securities Act and under applicable state securities laws or an exemption from
such registration is available. The Purchaser understands that the Company is
under no obligation to register the Shares, except as provided in this
Agreement. The Purchaser is aware of the provisions of Rule 144 under the
Securities Act which permit limited resale of securities purchased in a private
placement.

3.9. Tax Advisors. The Purchaser has had the opportunity to review with the
Purchaser’s own tax advisors the federal, state and local tax consequences of
this investment, where applicable, and the transactions contemplated by this
Agreement. The Purchaser is relying solely on the Purchaser’s own determination
as to tax consequences or the advice of such tax advisors and not on any
statements or representations of the Company or any of its agents and
understands that the Purchaser (and not the Company) shall be responsible for
the Purchaser’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement.

3.10. Short Sales, etc. Purchaser represents, warrants and covenants to the
Company that Purchaser has not, either directly or indirectly through an
affiliate, agent or representative of the Company, engaged in any transaction in
the securities of the Company during the thirty (30) days prior to the date that
the Purchaser first learned of the proposed offering of the Shares. Purchaser
represents and warrants to and covenants with the Company that Purchaser will
not engage in any short sales of the Company’s Common Stock prior to the earlier
of (i) the effectiveness of the Registration Statement (either directly or
indirectly through an affiliate, agent or representative) and (ii) the date as
of which the Purchaser may sell any of the Shares pursuant to Rule 144 or
Regulation S, as applicable, each as promulgated under the Securities Act and
only to the extent permitted under the Securities Act.



--------------------------------------------------------------------------------

3.11. Foreign Purchaser Representations. To the extent applicable, Purchasers
who are identified on the signature page hereto as not a “U.S. Purchaser” shall
also make the representations, warranties and covenants set forth on Annex A
attached hereto.

4. Representations and Warranties by the Company. Except as set forth in the SEC
Reports or as may be disclosed by the Company in a written Disclosure Schedule
provided by the Company to the Purchasers dated the date hereof (the “Disclosure
Schedule”), the Company represents and warrants to the Purchasers that the
statements contained in this Section 4 are true and complete as of the date of
this Agreement. The SEC Reports are incorporated herein by reference and serve
to qualify the Company’s representations and warranties, to the extent
applicable. Accordingly, Purchasers are urged to review the SEC Reports before
making an investment decision regarding the purchase of the Shares.

4.1. Capitalization. As of the date hereof, without giving effect to the
Closing, the authorized capital stock of the Company consists of 145,000,000
shares of Common Stock, par value $0.001 per share, and 5,000,000 shares of
preferred stock, par value $0.001 per share (“Preferred Stock”). As of the date
hereof, there are: (i) 87,804,443 shares of Common Stock issued and outstanding,
(ii) no shares of Preferred Stock issued and outstanding, and (iii) 31,640,991
shares of Common Stock reserved for issuance upon exercise of options, warrants
and other convertible securities outstanding as of the date hereof. All of the
outstanding shares of capital stock of the Company have been validly issued and
are fully paid and non-assessable.

4.2. Subsidiaries. The Majority Subsidiaries of the Company are: Calando
Pharmaceuticals, Inc., a Delaware corporation, Tego Biosciences Corporation, a
Delaware corporation, and Ablaris Therapeutics, Inc., a Delaware corporation
(each a “Subsidiary” and collectively, the “Subsidiaries”). The Company owns
voting securities representing less than a majority of the outstanding voting
securities issued by the following companies: Nanotope, Inc., a Delaware
corporation, and Leonardo Biosystems, Inc., a Delaware corporation, each as
described in the SEC Reports.

4.3. Organization. Each of the Company and the Subsidiaries (a) is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its formation, (b) is duly qualified to do
business as a foreign entity and is in good standing in each jurisdiction where
the nature of the property owned or leased by it or the nature of the business
conducted by it makes such qualification necessary, except where the failure to
be so qualified would not have a Material Adverse Effect, and (c) has all
requisite corporate power and authority to own or lease and operate its assets
and carry on its business as presently being conducted.

4.4. Consents. Neither the execution, delivery or performance of this Agreement
by the Company, nor the consummation by it of the obligations and transactions
contemplated hereby or thereby (including, without limitation, the issuance, the
reservation for issuance and the delivery of the Shares) requires any consent
of, authorization by, exemption from, filing with or notice to any Governmental
Entity or any other Person, other than filings required under applicable U.S.
federal and state securities laws.

4.5. Authorization; Enforcement. The Company has all requisite corporate



--------------------------------------------------------------------------------

power and has taken all necessary corporate action required for the due
authorization, execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Shares and the
provision to the Purchaser of the rights contemplated by this Agreement) and no
action on the part of the stockholders of the Company is required. The
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby and thereby,
have been duly authorized by all necessary corporate action on the part of the
Company. This Agreement has been duly executed and delivered by the Company, and
the instruments referred to herein to which it is a party will be duly executed
and delivered by the Company, and each such agreement constitutes or will
constitute a legal, valid and binding obligation of the Company enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and any other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

4.6. Valid Issuance of Shares. The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, the Shares will be
validly issued, fully paid and non-assessable, and the Shares shall be free and
clear of all Encumbrances. No Conflicts. Except as specifically contemplated
herein, the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby and thereby (including,
without limitation, the issuance and reservation for issuance, as applicable, of
the Shares) will not (a) result in a violation of the certificate of
incorporation, as amended, and the by-laws of the Company (the “Charter
Documents”), (b) conflict with or result in the breach of the terms, conditions
or provisions of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give rise to any right of
termination, acceleration or cancellation under, any material agreement, lease,
mortgage, license, indenture, instrument or other contract to which the Company
or any Subsidiary is a party, (c) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, U.S.
federal and state securities laws and regulations) applicable to the Company or
any Subsidiary or by which any property or asset of the Company or any
Subsidiary is bound or affected, (d) result in a material violation of any rule
or regulation of FINRA or its Trading Markets, or (e) result in the creation of
any Encumbrance upon any of the assets of the Company or any Subsidiary. The
Company and the Subsidiaries are not in violation of their respective Charter
Documents, and the Company and the Subsidiaries are not in default (and no event
has occurred which, with notice or lapse of time or both, would cause them to be
in default) under, nor has there occurred any event giving others (with notice
or lapse of time or both) any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any Subsidiary is a party. The business of the Company and the
Subsidiaries is not being conducted in violation of any law, ordinance or
regulation of any Governmental Entity, except where the violation would not
result in a Material Adverse Effect.

4.7. Right of First Refusal; Stockholders Agreement; Voting and Registration
Rights. There are no provisions of the Charter Documents, and no Material
Contracts, other than this Agreement, that (a) may affect or restrict the voting
rights of the Purchaser with respect to the Shares in its capacity as a
stockholder of the Company, (b) restrict the ability of the



--------------------------------------------------------------------------------

Purchaser, or any successor thereto or assignee or transferee thereof, to
transfer the Shares, (c) require the vote of more than a majority of the
Company’s issued and outstanding Common Stock, voting together as a single
class, to take or prevent any corporate action, other than those matters
requiring a different vote under Delaware law, or (d) entitle any party to
nominate or elect any director of the Company or require any of the Company’s
stockholders to vote for any such nominee or other person as a director of the
Company in each case.

4.8. No General Solicitation. Neither the Company, nor any of its Affiliates or
any other Person acting on the Company’s behalf, has directly or indirectly
engaged in any form of general solicitation or general advertising with respect
to the Shares, nor have any of such Persons made any offers or sales of any
security of the Company or its Affiliates or solicited any offers to buy any
security of the Company or its Affiliates under circumstances that would require
registration of the Shares under the Securities Act.

4.9. Financial Statements.

(a) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since
October 1, 2010 (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied as to form in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. All agreements to which the Company is a party or to
which the property or assets of the Company are subject, which are required to
be described in or filed as exhibits to an SEC Report, have been so described or
filed.

(b) The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

4.10. Absence of Litigation. There is no claim, action, suit, arbitration,
investigation or other proceeding pending against, or to the knowledge of the
Company, threatened against or affecting, the Company, any Subsidiary or any of
their respective properties



--------------------------------------------------------------------------------

or, to the knowledge of the Company, any of their respective officers or
directors before any Governmental Entity.

4.11. Taxes. The Company and the Subsidiaries have properly filed all federal,
foreign, state, local, and other tax returns and reports which are required to
be filed by them, which returns and reports were properly completed and are true
and correct in all material respects, and all taxes, interest, and penalties due
and owing have been timely paid. There are no outstanding waivers or extensions
of time with respect to the assessment or audit of any tax or tax return of the
Company or any Subsidiary, or claims now pending or matters under discussion
between the Company or any Subsidiary and any taxing authority in respect of any
tax of the Company. The Company has no material uncertain tax positions pursuant
to FASB Interpretation 48 (FIN 48), Accounting for Uncertainty in Income Taxes.

4.12. Employee Matters. The Company has disclosed in the SEC Reports any
“employee benefit plan” subject to the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), that it maintains for employees. No director or
officer or other employee of the Company or any Subsidiary will become entitled
to any retirement, severance, change of control, or similar benefit or enhanced
or accelerated benefit (including any acceleration of vesting) or lapse of
repurchase rights or obligations with respect to any employee benefit plan
subject to ERISA or other benefit under any compensation plan or arrangement of
the Company or any Subsidiary as a result of the transactions contemplated in
this Agreement.

4.13. Compliance with Laws.

(a) The Company and each Subsidiary has been and is in material compliance with
the terms of, all franchises, permits, licenses and other rights and privileges
necessary to conduct their respective present and proposed businesses and each
is in compliance with and has not violated, in any material respect, (i) any
judgments, orders, decrees, injunctions or writs applicable to the Company or
Subsidiary, or (ii) any applicable provisions of any laws, statutes, ordinances,
rules or regulations applicable to the conduct of their respective business,
including the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any drug or drug candidate under
development, manufactured or distributed by the Company or any Subsidiary
(collectively, “Applicable Laws”).

(b) The Company and the Subsidiaries:

(i) have not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and



--------------------------------------------------------------------------------

supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”);

(ii) possess all material Authorizations and such Authorizations are valid and
in full force and effect and the Company or the Subsidiary, as applicable, is
not in material violation of any term of any such Authorizations;

(iii) have not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from the FDA or any
other federal, state, local or foreign governmental or regulatory authority or
third party alleging that any product operation or activity is in material
violation of any Applicable Laws or Authorizations and has no knowledge that the
FDA or any other federal, state, local or foreign governmental or regulatory
authority or third party is considering any such claim, litigation, arbitration,
action, suit, investigation or proceeding;

(iv) have not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action;

(v) have filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were materially complete and
correct on the date filed (or were corrected or supplemented by a subsequent
submission); and

(vi) have not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, “dear doctor” letter, or other notice
or action relating to the alleged lack of safety or efficacy of any product or
any alleged product defect or violation and, to the Company’s knowledge, no
third



--------------------------------------------------------------------------------

party has initiated, conducted or intends to initiate any such notice or action.

(c) The studies, tests and preclinical and clinical trials conducted by or on
behalf of the Company and the Subsidiaries were and, if still pending, are being
conducted in accordance with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and all Applicable Laws
and Authorizations, including, without limitation, the Federal Food, Drug and
Cosmetic Act and the rules and regulations promulgated thereunder (collectively,
“FFDCA”); the descriptions of the results of such studies, tests and trials
contained in the SEC Reports are accurate and complete in all material respects
and fairly present in all material respects the data derived from such studies,
tests and trials; the Company is not aware of any studies, tests or trials, the
results of which the Company believes reasonably call into question the study,
test, or trial results described or referred to in the SEC Reports when viewed
in the context in which such results are described and the clinical state of
development; and, since October 1, 2010, the Company and the Subsidiaries have
not received any notices or correspondence from the FDA or any other federal,
state, local or foreign governmental or regulatory authority requiring the
termination, suspension or material modification of any of the foregoing
studies, tests or preclinical or clinical trials.

4.14. Intellectual Property Matters.

(a) “Intellectual Property” means any and all of the following arising under the
laws of the United States, any other jurisdiction or any treaty regime: (i) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereon, and all patents, patent applications and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof,
(ii) all trademarks, service marks, trade dress, logos, trade names and
corporate names, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (iii) all
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith, (iv) all trade secrets and confidential
business information (including, without limitation, ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information and business and
marketing plans and proposals), (v) all computer software (including, without
limitation, data and related documentation and except for any commercial
“shrink-wrapped” software) and source codes (other than open source codes),
(vi) all other proprietary rights, (vii) all copies and tangible embodiments of
the foregoing (in whatever form or medium) and (viii) all licenses or agreements
in connection with the foregoing. “Company Intellectual Property” means all
Intellectual Property which is used in connection with, and is material to, the
business of the Company and the Subsidiaries and all Intellectual Property



--------------------------------------------------------------------------------

owned by the Company or any Subsidiary, provided that any Intellectual Property
that is licensed by the Company or any Subsidiary shall be included within the
meaning of Company Intellectual Property only within the scope of use by the
Company or the Subsidiary, as applicable, or in connection with the Company’s or
Subsidiary’s business.

(b) With respect to each item of Company Intellectual Property that is material
to the business of the Company or any Subsidiary:

(i) The Company or such Subsidiary possesses all rights, titles and interests in
and to the item if owned by the Company or such Subsidiary, as applicable, free
and clear of any Encumbrance, license or other restriction, and possesses all
rights necessary in the case of a licensed item to use such item in the manner
in which it presently uses the item or reasonably contemplates using such item,
and the Company or such Subsidiary has taken or caused to be taken reasonable
and prudent steps to protect its rights in and to, and the validity and
enforceability of, the item owned by the Company or such Subsidiary;

(ii) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending that challenges the legality, validity,
enforceability, use or ownership of the item;

(iii) to the knowledge of the Company, the item, if owned by the Company or such
Subsidiary, does not infringe upon any valid and enforceable Intellectual
Property right or other right of any third party;

(iv) to the knowledge of the Company, no third party has infringed upon or
misappropriated the intellectual property rights held by the Company or such
Subsidiary in the item; and

(v) each option, license, sublicense or agreement of any kind covering the item
is legal, valid, binding, enforceable and in full force and effect.

(c) All registered patents, copyrights, trademarks and service marks included in
the Company Intellectual Property are, to the knowledge of the Company, valid
and subsisting and are not subject to any claims, Encumbrances, taxes or other
fees except for periodic filing, annuity and maintenance fees and Permitted
Liens.

4.15. Title to Property and Assets. The Company does not own any real



--------------------------------------------------------------------------------

property. The Company and each Subsidiary owns or has legally enforceable rights
to use or hold for use its personal property and assets free and clear of all
Encumbrances except: (i) Permitted Liens and (ii) such other Encumbrances, if
any, that individually or in the aggregate, do not and would not detract from
the value of any asset or property of the Company or such Subsidiary or
interfere with the use or contemplated use of any personal property of the
Company or such Subsidiary. With respect to any real property, the Company and
each Subsidiary is not in violation in any material respect of any of its
leases.

4.16. Disclosure. The Company understands and confirms that the Purchaser will
rely on the foregoing representations in effecting transactions in securities of
the Company. No representation or warranty by the Company contained in this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchaser does not make and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

4.17. Absence of Changes. Since the date of the latest financial statements
included in the SEC Reports and except as contemplated by, or in connection
with, this Agreement and the Roche Transaction, there has not been any Material
Adverse Effect or any event or events that individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.

4.18. Accountants. Rose, Snyder & Jacobs (“RSJ”), who expressed their opinion
with respect to the financial statements included in the SEC Reports, are
independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and RSJ.

5. Covenants.

5.1. Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Section 6 of this
Agreement.

5.2. Blue Sky. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for or to qualify the Shares for sale to the Purchasers at the
Closing pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall, at the request of any Purchaser, provide evidence of
any such action so taken to such Purchaser(s) on or prior to the Closing Date.
The Company shall make all filings and reports relating to the offer and sale of
the Shares by the Company, as may be required under applicable securities or
“blue sky” laws of the states of the United States following the Closing Date.

5.3. Reporting Status. Until the first anniversary of the Closing, (the
“Reporting Period”), the Company shall file all reports required to be filed
with the Commission pursuant to the Exchange Act or the rules and regulations
thereunder.



--------------------------------------------------------------------------------

5.4. Use of Proceeds. The Company will use the proceeds from the sale of the
Shares for general corporate purposes, including research and development,
sales, marketing, working capital and general and administrative expenses.

5.5. Lock-Up Period. For six (6) months after the date of this Agreement, the
Purchaser agrees not to sell, offer to sell, contract or otherwise agree to sell
with respect any Common Stock held by the Purchaser or any Person affiliated
with the Purchaser.

6. Conditions of Parties’ Obligations.

6.1. Conditions of the Purchasers’ Obligations at the Closing. The obligations
of the Purchasers under Section 1 hereof are subject to the fulfillment, prior
to the Closing, of all of the following applicable conditions, any of which may
be waived in whole or in part by the Purchasers in their absolute discretion.

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement and in any certificate, if any, or other
writing, if any, delivered by the Company pursuant hereto shall have been true
and correct as of the date of first set forth above.

(b) Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied by it on or before the
Closing Date.

(c) Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained for the lawful execution, delivery and
performance of this Agreement.

(d) Consents and Waivers. The Company shall have obtained all consents or
waivers necessary to execute and perform its obligations under this Agreement.
All corporate and other action and governmental filings necessary to effectuate
the terms of this Agreement and other agreements and instruments executed and
delivered by the Company in connection herewith shall have been made or taken,
and no Material Adverse Effect has occurred with respect to the operation of the
Company’s business.

(e) No Material Adverse Effect. There shall have been no Material Adverse Effect
with respect to the Company since the date of the latest audited balance sheet
of the Company included in the SEC Reports.

6.2. Conditions of the Company’s Obligations. The obligations of the Company
under Section 1 hereof are subject to the fulfillment prior to or on the Closing
Date of all of the following conditions, any of which may be waived in whole or
in part by the Company: (i) each Purchaser at the Closing shall have performed
all of its obligations hereunder required to be performed by it at or prior to
the Closing, and (ii) the representations and warranties of the Purchasers at
the Closing contained in this Agreement shall be true and correct at and as of
the



--------------------------------------------------------------------------------

Closing as if made at and as of the Closing (except to the extent expressly made
as of an earlier date, in which case as of such earlier date).

7. Transfer Restrictions. The Purchasers understand that the Company may, as a
condition to the transfer of any of the Shares, require that the request for
transfer be accompanied by an opinion of counsel reasonably satisfactory to the
Company, to the effect that the proposed transfer does not result in a violation
of the Securities Act, unless such transfer is covered by an effective
registration statement or by Rule 144 or Rule 144A under the Securities Act (or,
solely with respect to non-U.S. Persons, as permitted under Regulation S);
provided, however, that an opinion of counsel shall not be required for a
transfer by a Purchaser that is (A) a partnership transferring to its partners
or former partners in accordance with partnership interests, (B) a corporation
transferring to a wholly owned subsidiary or a parent corporation that owns all
of the capital stock of such Purchaser, (C) a limited liability company
transferring to its members or former members in accordance with their interest
in the limited liability company, (D) an individual transferring to such
Purchaser’s family member or trust for the benefit of an individual Purchaser,
(E) transferring its Shares to any Affiliate of such Purchaser, in the case of
an institutional investor, or other Person under common management with such
Purchaser, or (F) a transfer that is made pursuant to a bona fide gift to a
third party; provided, further, that (i) the transferee in each case agrees to
be subject to the restrictions in this Section 7 and provides the Company with a
representation letter containing substantially the same representations and
warranties in Sections 3.3 through 3.10 hereof, (ii) the Company satisfies
itself that the number of transferees is sufficiently limited and (iii) in the
case of transferees that are partners or limited liability company members, the
transfer is for no consideration. It is understood and agreed that
notwithstanding the fact that the certificates evidencing any Shares do not bear
legends restricting transfer under the Securities Act of 1933, the Shares are
nevertheless restricted securities and may only be sold pursuant to an effective
registration statement or under Rule 144 or Rule 144A under the Securities Act
(or, solely with respect to non-U.S. Persons, as permitted under Regulation S).

8. Registration Rights of Purchasers.

8.1. Mandatory Registration. The Company shall prepare and file with the
Commission within 90 days after the first Closing Date (the “Filing Deadline”) a
Registration Statement under the Act on appropriate form covering the resale of
the full amount of the Shares (the “Registrable Securities”). The Company shall
use commercially reasonable efforts to have the Registration Statement declared
effective within 180 days after the Closing Date.

8.2. Limitation on Registrable Securities. In the event that the Staff of the
Commission (the “Staff”) determines that the full amount of the Registrable
Securities cannot be registered on the Registration Statement due to limitations
under Rule 415 of the Act or otherwise, then Company shall: (i) register the
resale of that portion of the Registrable Securities as the Staff may permit,
and (ii) undertake to register the remaining portion of the Registrable
Securities as soon as registration would be permitted, as determined by the
Company in good faith based on the Staff’s publicly available interpretations of
SEC rules and regulations.

8.3. Related Obligations. At such time as the Company is obligated to file a
Registration Statement with the Commission pursuant to Section 8.1 hereof, the
Company will



--------------------------------------------------------------------------------

use commercially reasonable efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

(a) The Company shall keep each Registration Statement effective pursuant to
Rule 415 at all times until the earlier of (i) the date as of which the
Purchasers may sell all of the Registrable Securities covered by such
Registration Statement without restriction or limitation pursuant to Rule 144 or
Regulation S, to the extent a Purchaser is not a U.S. Person as of the Closing,
and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the Securities Act or (ii) the date on
which the Purchasers shall have sold all of the Registrable Securities covered
by such Registration Statement (the “Registration Period”). The Company shall
ensure that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.

(b) The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.

(c) The Company shall notify the Purchasers in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and deliver
10 copies of such supplement or amendment to the Purchasers (or such other
number of copies as the Purchasers may reasonably request). The Company shall
also promptly notify the Purchasers in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to the Purchasers by
facsimile on the same day of such effectiveness and by overnight mail), (ii) of
any



--------------------------------------------------------------------------------

request by the Commission for amendments or supplements to a Registration
Statement or related prospectus or related information, and (iii) of the
Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.

(d) The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Purchaser who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of notice of the initiation or threat of any proceeding for such
purpose.

(e) If requested by a Purchaser, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as the Purchaser reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by the Purchaser.

(f) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors and its counsel, in the best
interest of the Company and, in the opinion of counsel to the Company, otherwise
required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Purchasers in writing of the existence of material, non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Purchasers) and the date on which the Grace Period will begin, and
(ii) notify the Purchasers in writing of the date on which the Grace Period
ends; and, provided further, that the Grace Periods shall not exceed an
aggregate of 60 Business Days during any 365-day period (each, an “Allowable
Grace Period”). For purposes of determining the length of a Grace Period above,
the Grace Period shall begin on and include the date the Purchasers receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Purchasers receive the notice referred to in clause (ii) and the date
referred to in such notice. The requirements of Section 8 hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
the Grace Period, the Company shall again be



--------------------------------------------------------------------------------

bound by the requirements of Section 8 with respect to the information giving
rise thereto unless such material, non-public information is no longer
applicable.

8.4. Obligations of the Purchasers.

(a) At least two Business Days prior to the first anticipated filing date of a
Registration Statement, the Company shall notify each Purchaser in writing of
the information the Company requires from such Purchaser in order to have that
Purchaser’s Registrable Securities included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Purchaser that the Purchaser shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the effectiveness of the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

(b) Each Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
the Purchaser has notified the Company in writing of the Purchaser’s election to
exclude all of the Purchaser’s Registrable Securities from such Registration
Statement.

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
the existence of a Grace Period, the Purchaser will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Purchaser’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 8.3(f) or
receipt of notice that no supplement or amendment is required.

(d) Each Purchaser covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

8.5. Expenses of Registration. All reasonable expenses, other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Section 8, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.

8.6. Reports under the Exchange Act. With a view to making available to the
Purchasers the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the Commission that may at any time permit
the Purchasers to sell the Shares to the public without registration (“Rule
144”), the Company agrees to:



--------------------------------------------------------------------------------

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, during the Reporting Period;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) furnish to the Purchasers so long as any Purchaser owns Registrable
Securities, promptly upon request during the Reporting Period, (i) a written
statement by the Company, if true, that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company and (iii) such other information
as may be reasonably requested to permit the Purchasers to sell the Shares
pursuant to Rule 144 without registration.

8.7. Assignment of Registration Rights. The rights under this Section 8 shall be
automatically assignable by a Purchaser to any transferee of all or any portion
of the Purchaser’s Registrable Securities if: (i) the Purchaser agrees in
writing with the transferee or assignee to assign such rights and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act or
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement.

8.8. Indemnification.

(a) Company Indemnification. The Company will indemnify each Purchaser who holds
Registrable Securities (if Registrable Securities held by such Purchaser are
included in the securities as to which such registration is being effected),
each of its officers and directors, partners, members and each person
controlling such Purchaser within the meaning of Section 15 of the Securities
Act, against all expenses, claims, losses, damages or liabilities (or actions in
respect thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened, arising out of or based on (A) any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus, offering circular or other document, or any
amendment or supplement thereto, incident to any such Registration Statement, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, or (B) any
violation by the Company of the Securities Act, the Exchange Act, state
securities laws or any rule or regulation promulgated under such laws applicable
to the Company in connection



--------------------------------------------------------------------------------

with any such registration, and in each case, the Company will reimburse each
such Purchaser, each of its officers and directors, partners, members and each
person controlling such Purchaser, for any legal and any other expenses
reasonably incurred, as such expenses are incurred, in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on (X) any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company by an instrument duly executed by such Purchaser or
controlling person, and stated to be specifically for use therein, (Y) the use
by a Purchaser of an outdated or defective prospectus after the Company has
notified such Purchaser in writing that the prospectus is outdated or defective
or (Z) a Purchaser’s (or any other indemnified person’s) failure to send or give
a copy of the prospectus or supplement (as then amended or supplemented), if
required, pursuant to Rule 172 under the Securities Act (or any successor rule)
to the Persons asserting an untrue statement or alleged untrue statement or
alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such person if
such statement or omission was corrected in such prospectus or supplement;
provided, further, that the indemnity agreement contained in this Section 8.8(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld).

(b) Purchaser Indemnification. Each Purchaser holding Registrable Securities
will, if Registrable Securities held by such Purchaser are included in the
securities as to which such registration is being effected, severally and not
jointly, indemnify the Company, each of its directors and officers, other
holders of the Company’s securities covered by such Registration Statement, each
person who controls the Company within the meaning of Section 15 of the
Securities Act, and each such holder, each of its officers and directors and
each person controlling such holder within the meaning of Section 15 of the
Securities Act, against all claims, losses, damages and liabilities (or actions
in respect thereof) arising out of or based on: (A) any untrue statement (or
alleged untrue statement) of a material fact contained in any such Registration
Statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, to the extent, and
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by an instrument
duly executed by such Purchaser and stated to be specifically for use therein,
or (B) any violation by such Purchaser of the Securities Act, the Exchange Act,
state securities laws or any rule or regulation promulgated under such laws
applicable to such Purchaser, and in each case, such Purchaser will reimburse
the Company, each other holder, and directors, officers,



--------------------------------------------------------------------------------

persons, underwriters or control persons of the Company and the other holders
for any legal or any other expenses reasonably incurred, as such expenses are
incurred, in connection with investigating or defending any such claim, loss,
damage, liability or action; provided, that the indemnity agreement contained in
this Subsection 8.8(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of such indemnifying Purchaser (which consent shall not be
unreasonably withheld or delayed). The liability of any Purchaser for
indemnification under this Section 8.8(b) in its capacity as a seller of
Registrable Securities shall not exceed the amount of net proceeds to such
Purchaser of the securities sold in any such registration.

(c) Notice and Procedure. Each party entitled to indemnification under this
Section 8.8 (the “Indemnified Party”) shall give written notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless the failure to
give such notice is materially prejudicial to an Indemnifying Party’s ability to
defend such action and provided further, that the Indemnifying Party shall not
assume the defense for matters as to which there is a conflict of interest or
there are separate and different defenses. No Indemnifying Party, in the defense
of any such claim or litigation, shall, except with the consent of each
Indemnified Party (whose consent shall not be unreasonably withheld), consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

(d) Contribution. If the indemnification provided for in this Section 8.8 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any losses, claims, damages or liabilities referred to
herein, the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other in connection with the untrue statement or omission that
resulted in such loss, claim, damage or liability, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material



--------------------------------------------------------------------------------

fact or the omission to state a material fact relates to information supplied by
the Indemnifying Party or by the Indemnified Party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, that in no event shall any contribution by
a Purchaser hereunder exceed the proceeds from the offering received by such
Purchaser. The amount paid or payable by a party as a result of any loss, claim,
damage or liability shall be deemed to include, subject to the limitations set
forth in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 8.8 was available to such party in
accordance with its terms.

(e) Survival. The obligations of the Company and the Purchasers under this
Section 8.8 shall survive completion of any offering of Registrable Securities
in a Registration Statement and the termination of this Agreement. The indemnity
and contribution agreements contained in this Section 8.8 are in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties and
are not in diminution or limitation of other remedies or causes of action that
the parties may have under this Agreement.

9. Definitions. Unless the context otherwise requires, the terms defined in this
Section 9 shall have the meanings specified for all purposes of this Agreement.

Except as otherwise expressly provided, all accounting terms used in this
Agreement, whether or not defined in this Section 9, shall be construed in
accordance with GAAP. If the Company has one or more Subsidiaries, such
accounting terms shall be determined on a consolidated basis for the Company and
each of its Subsidiaries, and the financial statements and other financial
information to be furnished by the Company pursuant to this Agreement shall be
consolidated and presented with consolidating financial statements of the
Company and each of its Subsidiaries.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission.

“Effective Date” means the date the Registration Statement pursuant to Section 8
has been declared effective by the Commission.

“Encumbrances” means a lien, claim, judgment, charge, mortgage, security
interest, pledge, escrow, equity or other encumbrance other than restrictions
pursuant to any applicable state or federal securities laws.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FINRA” means the Financial Industry Regulatory Authority.

“GAAP” means U.S. generally accepted accounting principles consistently applied.

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

“Indebtedness” means (1) all indebtedness for borrowed money, (2) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business), (3) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (4) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (5) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (6) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, and
(7) all indebtedness referred to in clauses (1) through (6) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness.

“Key Employee” means each of the Company’s executive officers, as identified in
the SEC Reports.

“Knowledge” by a Person of a particular fact or other matter means the
following: (a) if the Person is an individual, that such individual is actually
aware; and (b) if the Person is an Entity, any executive officer of such Person
is actually aware.

“Lien” means any mortgage, lien, pledge, charge, security interest or other
similar encumbrance upon or in any property or assets (including accounts and
contract rights).

“Majority Subsidiary” means any corporation, association trust, limited
liability company, partnership, joint venture or other business association or
entity, at least 50% of the outstanding voting securities of which are at the
time owned or record by the Company.

“Material Adverse Effect” means any (i) adverse effect on the issuance or
validity of the Shares or the transactions contemplated hereby or on the ability
of the Company to perform its



--------------------------------------------------------------------------------

obligations under this Agreement, or (ii) material adverse effect on the
condition (financial or otherwise), properties, assets, liabilities, business or
operations of the Company.

“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings which are required to
be filed as exhibits by the Company with the Commission pursuant to Items
601(b)(2), 601(b)(4) or 601(b)(10) of Regulation S-K promulgated by the
Commission.

“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

“Permitted Liens” means any Lien disclosed in an SEC Report and: (1) any Lien
for taxes not yet due or delinquent or being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, (2) any statutory Lien arising in the ordinary course of
business by operation of law with respect to a liability that is not yet due or
delinquent, (3) any Lien created by operation of law, such as materialmen’s
liens, mechanics’ liens and other similar liens, arising in the ordinary course
of business with respect to a liability that is not yet due or delinquent or
that are being contested in good faith by appropriate proceedings, (4) Liens
(a) upon or in any equipment acquired or held by the Company or any of its
Subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment, or (b) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment, (5) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (1) through (4) above,
provided that any extension, renewal or replacement Lien shall be limited to the
property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced does not increase,
(7) leases, subleases, licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
and (8) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods.

“Purchaser” has the meaning assigned to it in the introductory paragraph of this
Agreement and shall include any Affiliates of the Purchaser.

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act pursuant to Section 8
hereof.

“Required Holders” means Purchasers who purchase, in the aggregate, at least a
majority of the total number of Shares offered and sold hereby.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Amex
Equities, the



--------------------------------------------------------------------------------

NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, the New York Stock Exchange or the OTC Markets Group Inc.

10. Enforcement.

10.1. Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Purchasers on the one hand or the Company on the other hand shall be
mutually exclusive, and each such right, power or remedy shall be cumulative and
in addition to every other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

10.2. No Implied Waiver. Except as expressly provided in this Agreement, no
course of dealing between the Company and the Purchasers or any other holder of
shares of Common Stock and no delay in exercising any such right, power or
remedy conferred hereby or now or hereafter existing at law in equity, by
statute or otherwise, shall operate as a waiver of, or otherwise prejudice, any
such right, power or remedy.

11. Confidentiality. Except as otherwise agreed in writing by the Company, each
Purchaser agrees that it will use reasonable care to keep confidential and not
disclose, divulge, or use for any purpose (other than to monitor its investment
in the Company) any confidential information obtained from the Company pursuant
to the terms of this Agreement (including notice of the Company’s intention to
file a registration statement), unless the Purchaser can demonstrate that such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Section 11 by the Purchaser), (b) is
or has been made known or disclosed to the Purchaser by a third party without
knowledge by the Purchaser of any obligation of confidentiality such third party
owes to the Company with respect to the information, or (c) was known to the
Purchaser prior to disclosure to the Purchaser by the Company; provided,
however, that the Purchaser may disclose confidential information to its
attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company provided that the Purchaser informs such person that such
information is confidential and directs such person to maintain the
confidentiality of such information. Notwithstanding anything to the contrary
herein, the confidentiality obligations of this Section 11 shall survive the
termination of this Agreement.

12. Miscellaneous.

12.1. Waivers and Amendments. Upon the approval of the Company and the written
consent of the Required Holders, the obligations of the Company and the rights
of the Purchasers under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, maybe changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by the Company
and the Required Holders.

12.2. Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (a) when
delivered, if delivered



--------------------------------------------------------------------------------

personally, (b) four business days after being sent by registered or certified
mail, return receipt requested, postage prepaid; (c) one business day after
being sent via a reputable international overnight courier service guaranteeing
next business day delivery, or (d) when receipt is acknowledged, in the case of
facsimile, in each case to the intended recipient as set forth below, with
respect to the Company, and to the addresses set forth on Schedule I with
respect to the Purchasers.

If to the Company:

Arrowhead Research Corporation

200 South Lake Avenue, Suite 300

Pasadena, CA 91101

Attention: Chief Financial Officer

Facsimile No.: ((626) 304-3401

with a copy to:

Ropes & Gray LLP

Three Embarcadero Center

San Francisco, CA 94111

Attention: Ryan Murr, Esq.

Facsimile No.: (415) 315-6026

or at such other address as the Company or each Purchaser each may specify by
written notice to the other parties hereto in accordance with this Section 12.2.

12.3. No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

12.4. Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of each
Purchaser and the successors of the Company, whether so expressed or not. None
of the parties hereto may assign its rights or obligations hereof without the
prior written consent of the Company, except that a Purchaser may, without the
prior consent of the Company, assign its rights to purchase the Shares hereunder
to any of its Affiliates (provided such Affiliate agrees to be bound by the
terms of this Agreement and makes the same representations and warranties set
forth in Section 3 hereof). This Agreement shall not inure to the benefit of or
be enforceable by any other Person.

12.5. Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.

12.6. Governing Law. This Agreement shall be governed by and construed in



--------------------------------------------------------------------------------

accordance with the laws of the State of California without regard to its
conflict of law principles.

12.7. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any
federal or state court located in the City and County of Los Angeles,
California, and each of the parties hereby consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 12.2 shall be deemed
effective service of process on such party.

12.8. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE PURCHASERS AND THE COMPANY HEREBY WAIVE AND COVENANT THAT
NEITHER THE COMPANY NOR THE PURCHASERS WILL ASSERT, ANY RIGHT TO TRIAL BY JURY
ON ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE, IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, ANY OTHER AGREEMENT OR THE SUBJECT MATTER HEREOF OR
THEREOF OR IN ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PURCHASER AND THE COMPANY HEREUNDER OR THEREUNDER, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER IN TORT OR CONTRACT OR OTHERWISE. The
Company acknowledges that it has been informed by the Purchasers that the
provisions of this Section 12.8 constitute a material inducement upon which the
Purchaser are relying and will rely in entering into this Agreement. The
Purchaser or the Company may file an original counterpart or a copy of this
Section 12.8 with any court as written evidence of the consent of the Purchaser
and the Company to the waiver of the right to trial by jury.

12.9. Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, with
the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

12.10. Entire Agreement. This Agreement contain the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof and, except
as set forth below, such agreements supersede and replace all other prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and thereof. Notwithstanding the foregoing, this Agreement
shall not supersede any confidentiality or other non-disclosure



--------------------------------------------------------------------------------

agreements that may be in place between the Company and any Purchaser.

12.11. Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

*          *          *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed as of the day and year first written above.

 

THE COMPANY Arrowhead Research Corporation By:  

 

  Name:  

 

  Title:  

 

[PURCHASER’S SIGNATURE PAGE SEPARATELY ATTACHED]



--------------------------------------------------------------------------------

PURCHASER SIGNATURE PAGE

The undersigned Purchaser hereby executes the Subscription Agreement with
Arrowhead Research Corporation (the “Company”) and hereby authorizes this
signature page to be attached to a counterpart of such document executed by a
duly authorized officer of the Company.

 

Number of Shares

to be Purchased:

 

    6,756,756    

  

 

    

Name of Purchaser

(PLEASE TYPE OR PRINT)

 

U.S. Taxpayer ID No., if any:

   By:   

 

 

 

   Name (print)   

 

     Title:   

 

     Address:   

 

       

 

     Facsimile:   

 

     Email:   

 

Check box if not a U.S. Purchaser (see Section 3.13 and Annex A) ¨ Please set
out below your registration requirements. If securities are to be registered in
the name of more than one entity, provide the information requested below for
each entity. (Please use multiple pages, one for each entity.)

Name in which Securities are to be registered:   

 

Number of Shares to be purchased:   

 

Address of registered holder (if different from above):   

 

  

 

Number of Shares of the Company’s
Common Stock currently held by the above named entity1:   

 

Contact name and telephone

number regarding settlement

  

 

1 

This information will be included in the selling stockholder table in the
Registration Statement. If left blank, the Company will reflect in the
Registration Statement that no shares are currently held (except to the extent
that the Company has actual knowledge of additional holdings).



--------------------------------------------------------------------------------

and registration:

   

 

    Name    

 

    Telephone Number    

 

    Email



--------------------------------------------------------------------------------

ANNEX A

NON-U.S. PURCHASER

REPRESENTATIONS, WARRANTIES AND COVENANTS

(Applicable only if checking “Not a U.S. Person” on signature page)

1. Purchaser represents and warrants that it (a) is not a “U.S. Person” (defined
below), (b) is not acquiring the Shares for any U.S. Person, and (c) is not an
underwriter, dealer or other person who must contractually participate in the
distribution of the Shares.

For purposes of this Annex A, “U.S. Person” means:

 

  •  

Any natural person residing in the United States (regardless of whether they
have U.S. citizenship),

 

  •  

Any partnership or corporation organized or incorporated under U.S. laws.
Non-U.S. partnerships and corporations formed by U.S. persons principally to
invest in unregistered securities are also U.S. persons unless organized and
owned by accredited investors (within the meaning of Regulation D) who are not
natural persons, estates or trusts.

 

  •  

Any agency or branch of a foreign entity located in the United States.

 

  •  

Any non-discretionary account held by a dealer or other fiduciary for the
benefit or account of a U.S. person.

 

  •  

Any discretionary account held by a dealer or other fiduciary organized,
incorporated or resident in the United States; provided, however, that the
following is not a U.S. person: any discretionary account held by a dealer or
other fiduciary for the benefit or account of a non-U.S. person, even if the
dealer or fiduciary is organized, incorporated or physically resides in the
United States.

 

  •  

Any trust or estate with a trustee, executor or administrator who is a U.S.
person unless:

 

  •  

the trust or estate gives sole or shared investment power to a non-U.S. trustee,
executor or administrator, as applicable; and

 

  •  

(in the case of a trust) no beneficiary and no settler of a revocable trust is a
U.S. person or (in the case of an estate) the estate is governed by a foreign
law.

2. Purchaser understands and agrees that the offering and sale of the Shares has
not been registered under the Securities Act or any foreign securities laws and
is being made in reliance upon Regulation S under the Securities Act. Purchaser
agrees to resell the Shares only according with Regulation S or pursuant to a
registration statement covering the resale of the Shares or an available
registration exemption.

3. Purchaser agrees not to hedge the Shares securities except in compliance with
the Securities Act.



--------------------------------------------------------------------------------

4. Purchaser agrees that the certificates representing the Shares shall bear a
legend stating that the transfer of the Shares is prohibited except in
compliance with Regulation S, under a registration statement covering the
securities or an available registration exemption, and that hedging transactions
involving these securities are prohibited except in compliance with the
Securities Act.

5. Purchaser agrees that the Company shall not, and shall instruct the transfer
agent for the Common Stock not to, register any transfer of Shares that does not
comply with Regulation S or is not made under a registration statement covering
the securities or an available registration exemption.